    Case: 1:18-cv-00893-SKB Doc #: 155 Filed: 03/25/21 Page: 1 of 9 PAGEID #: 1799




                                    UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF OHIO
                                          WESTERN DIVISION

MIRANDA GUY,
                                                                             Case No. 1:18-cv-893

        Plaintiff,
                                                                             Bowman, M.J.
                 v.

BOARD OF EDUCATION ROCK HILL
LOCAL SCHOOL DISTRICT, et al.

        Defendants.


                         MEMORANDUM OF OPINION AND DECISION

        This civil action is now before the Court on Defendants Chart-Snyder Benefits

Solutions, Lawrence County Schools and Marsh & McLennon Agency’s LLC’s motions to

dismiss Plaintiff’s COBRA claims asserted against them (Docs. 122, 125, 126) and the

parties’ responsive memoranda. (Docs. 132, 134, 136, 139, 140). The motions will be

addressed in turn.1 The parties have consented to disposition of this matter by the

magistrate judge pursuant to 28 U.S.C.§ 636(c). (Doc. 21).

        I.       Background and Facts

        Plaintiff’s second amended complaint alleges that [“f]ollowing her effective

termination by Defendant Board, no notice was ever sent to Plaintiff of her eligibility for

COBRA benefits, with the result that she ceased to have vision and dental insurance

available to her and her family.” (Doc. 86, ¶ 19). Plaintiff further alleges that “Chard-

Snyder Benefits Solution, acting as service provider for Rock Hill Local School District


1
  Defendants Lawrence County Schools and Chard‐Snyder Benefits Solutions filed each filed motions to dismiss.
(See Docs. 122, 125). Defendant Marsh & McClennan then filed a motion to dismiss adopting and incorporating
the arguments raised by Chart‐ Snyder and Lawrence County Schools. (Doc. 126 ).
  Case: 1:18-cv-00893-SKB Doc #: 155 Filed: 03/25/21 Page: 2 of 9 PAGEID #: 1800




through Lawrence County Schools, Lawrence County Schools identified as Plan

Administrator on the COBRA notice provided to Plaintiff, and Marsh McLellan Agency

LLC, the unidentified Plan Administrator, were responsible for forwarding any COBRA

information to Plaintiff and failed in their duty to do so. Id. at ¶.53

       As for relief sought, Plaintiff alleges that “as a direct and proximate result of

Defendants’ failure to comply with the aforesaid requirements, Plaintiff has suffered

damages and asks this court to impose sanctions under COBRA up to and including fines

of up to $100 per day, attorney fees and such other relief to which she may be entitled by

law and equity. (Doc. 86, ¶ 53).

       II.    Standard of Review

       In determining a motion to dismiss under Fed. R. Civ. P. 12(b)(6), the Court

accepts all well-pled facts as true to determine whether the complaint states a plausible

claim for relief. Aschcroft v. Iqbal, 556 U.S. 662, 678 (2009). But “[a] pleading that offers

‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

not do.’” Id. (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). In other

words, “[t]hreadbare recitals of a cause of action, supported by mere conclusory

statements, do not suffice.” Boxill v. O’Grady, 935 F.3d 510, 517 (6th Cir. 2019) (quoting

Iqbal, 556 U.S. at 678). “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Jackson v. Ford Motor Co., 842 F.3d 902, 906 (6th Cir. 2016) (quoting Iqbal, 556

U.S. at 678). A claim is facially plausible “when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Cagayat v. United Collection Bureau, Inc., 925 F.3d 749, 753 (6th



                                                2
  Case: 1:18-cv-00893-SKB Doc #: 155 Filed: 03/25/21 Page: 3 of 9 PAGEID #: 1801




Cir. 2020) (quoting Cates v. Crystal Clear Techs., LLC, 874 F.3d 530, 534 (6th Cir. 2017)).

“Dismissal under Rule 12(b)(6) is appropriate if the facts alleged fail to state a claim under

which relief can be granted.” Nikolao v. Lyon, 875 F.3d 310, 317 (6th Cir. 2017) (citing

Iqbal, 556 U.S. at 678)

       III.   Analysis

       A. Chard-Snyder

       At the outset, Defendants each contend that because Plaintiff’s employer is a

public entity, the Public Health Services Act (“PHSA”) and its COBRA-related provisions

(as opposed to ERISA) govern continuation coverage notice obligations. See Watson v.

Cleveland Mun. Sch. Dist., 409 F.Supp.2d 892, 895 (N.D. Ohio July 16, 2005) (“Watson

II”) (“Because Cleveland Schools is a public employer, this dispute is governed by the

Public Health Services Act (“PHSA”), as amended by the Consolidated Omnibus Budget

Reconciliation Act (“COBRA”)). Notably, the PHSA imposes separate coverage notice

obligations on group health plans, employers, and plan administrators. See 42 U.S.C. §

300bb-6. Notably, the PHSA’s notification requirements, however, apply only to group

health plans, employers, and plan administrators. See 42 U.S.C. § 300bb-6.

       In this regard, Defendant Chard Snyder argues first that the second amended

complaint expressly recognizes Chard Snyder as the plan’s service provider, not the plan

administrator. As detailed above, the PHSA’s notification requirements, however, apply

only to group health plans, employers, and plan administrators – not to plan service

providers like Chard Snyder. See 42 U.S.C. § 300bb-6. As such, service providers have

no obligation to provide notice of any kind – concerning continuation coverage or

otherwise – to employees under the PHSA. See 42 U.S.C. § 300bb-6. See Watson v.



                                              3
  Case: 1:18-cv-00893-SKB Doc #: 155 Filed: 03/25/21 Page: 4 of 9 PAGEID #: 1802




Cleveland Mun. Sch. Dist., No. 1:04 CV 1825, 2005 WL 1123521, at *1 (N.D. Ohio Apr.

11, 2005) (“Watson I”) (finding dismissal “warranted because plaintiff does not allege that

Ceridian is either the plan sponsor or the plan administrator,” rejecting the plaintiff’s

argument that Ceridian was an “agent or instrumentality” of her employer, the plan

sponsor. Accordingly, as a service provider, the undersigned agrees that Chard Snyder

is not a proper defendant.

       Chard Snyder further argues that Plaintiff’s claim against it separately fails

because the PHSA does not authorize the relief she seeks, namely: fines, attorney’s fees,

and other compensatory damages. Under the PHSA, “[i]f notice [of a qualifying event] is

not properly provided, an individual may bring an action for ‘appropriate equitable relief.’”

Id. (quoting 42 U.S.C. §300bb-7). “Appropriate equitable relief” under the PHSA “is to be

narrowly construed[.]” Watson II, 409 F.Supp.2d at 895 (quoting Thomas v. Town of

Hammonton, 351 F.3d 108, n.5 (3d Cir. 2003)). Such relief does not include fines or

attorney’s fees. Brett v. Jefferson Cnty., 123 F.3d 1429, 1435 (11th Cir. 1997); see also

Mansfield v. Chicago Park Dist. Grp. Plan, 946 F.Supp. 586, 595 (N.D. Ill. 1996).

       Similarly, the PHSA does not authorize the recovery of compensatory monetary

damages, and claims seeking such damages under the PHSA are subject to dismissal as

a matter of law. Loizon v. Evans, No. 18 C 2759, 2020 WL 5253852, at *12-14 (N.D. Ill.

Sept. 3, 2020)(granting motion to dismiss for failure to state a claim because requests for

monetary compensation are “barred by the PHSA”); Lyons v. Bd. of Regents, 2015 U.S.

Dist. LEXIS 310, *5-8 (E.D. Wisc. Jan. 5, 2015) (granting motion for judgment on the

pleadings because plaintiff’s claim for monetary compensation is “not cognizable under

42 U.S.C. § 300bb-7”).



                                             4
  Case: 1:18-cv-00893-SKB Doc #: 155 Filed: 03/25/21 Page: 5 of 9 PAGEID #: 1803




       Accordingly, Chard Snyder argues that Plaintiff’s claim seeks relief to which she is

plainly not entitled under the PHSA, namely, “fines of up to $100 per day” and “attorney’s

fees[.]” (Doc. 86 ¶ 53). Chard Snyder further argues that although Plaintiff also requests

“such other relief to which she may be entitled by law and equity,” Plaintiff fails to

specifically identify the relief sought or allege any specific damages suffered to support

her entitlement to “such other relief.”

       Notably, the Second Amended Complaint alleges that “Plaintiff suffered damages”

but fails to specifically identify any damages suffered. While Plaintiff may have given

deposition testimony regarding her alleged damages (e.g., her unreimbursed medical

expenses), the Second Amended Complaint includes no allegations concerning those

damages. Chard Snyder submits that this alone warrants dismissal of her Sixth Claim.

Nonetheless, even if Plaintiff had more specifically alleged these damages, they are not

recoverable under the PHSA for the reasons stated above.

       Accordingly, Plaintiff’s claim against Chard Snyder fails to state a claim and is

therefore properly dismissed under Fed. R.Civ. P. 12(b)(6).

       B. Lawrence County Schools

       Lawrence County also asserts that Plaintiff has not properly alleged a COBRA

violation. In this regard, Lawrence County argues first that Plaintiff’s barebone allegations

are not sufficient to state a claim. Furthermore, even accepting the factual allegations as

true, Lawrence County asserts that Plaintiff has not alleged a failure in notification.

       Namely, Lawrence County contends that the allegations in Plaintiff’s Second

Amended Complaint establish the opposite—Plaintiff received a COBRA notice.

Paragraph nineteen of Plaintiff’s Second Amended Complaint alleges “[f]ollowing her



                                             5
  Case: 1:18-cv-00893-SKB Doc #: 155 Filed: 03/25/21 Page: 6 of 9 PAGEID #: 1804




effective termination by Defendant Board, no notice was ever sent to Plaintiff of her

eligibility for COBRA benefits…]”        In this regard, Plaintiff’s Sixth Claim alleges,

“Defendants failed to provide notices to Plaintiff of continuation of coverage to which she

was entitled by law, and have failed to continue to provide vision and dental insurance to

Plaintiff. (Doc. 86 , ¶ 52). Yet, in this very same paragraph Plaintiff indicates that she did

in fact receive a COBRA notice. Paragraph 52 states “Chard-Snyder Benefits Solution

acting as service provider for Rock Hill Local School District through Lawrence County

Schools, Lawrence County Schools identified as Plan Administrator on the COBRA notice

provided to Plaintiff...” Id. Thus, by Plaintiff’s own admission she received her COBRA

notice. As a result, Lawrence County contends that Plaintiff cannot maintain a claim

against Lawrence County Schools for a failure to receive notice of COBRA benefits when

she admittedly received her COBRA notice as she states in her Second Amended

Complaint.

       In response to Defendants motion to dismiss, Plaintiff alleges for the first time that

she did not timely receive a notice. However, Plaintiff made no such claim in her Second

Amended Complaint nor did she allege any facts to support such an allegation. It is well

recognized that when ruling on a Motion to Dismiss, a court should look no further than

the four corners of the complaint. Kostrzewa v. City of Troy, 247 F.3d 633, 643 (6th Cir.

2001) Weiner v. Klais and Co., Inc. 108 F. 3d 86, 89 (6th Cir. 1997) (citations omitted). It

is the court’s duty to determine whether Defendant will prevail on their motion to dismiss

based solely upon the factual allegations contained in the complaint. Associated Gen.

Contractors of Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 526, 103 S.

Ct. 897, 74 L. Ed. 2d 723 (1983); Lee v. W. Reserve Psychiatric Habilitation Ctr., 747



                                              6
  Case: 1:18-cv-00893-SKB Doc #: 155 Filed: 03/25/21 Page: 7 of 9 PAGEID #: 1805




F.2d 1062, 1065 (6th Cir. 1984). Plaintiff may not amend her complaint by submitting

additional allegations in response to a 12(b)(6) motion to dismiss. Roulhac v. Southwest

Reg'l Transit Auth., No. 1:07cv408, 2008 U.S. Dist. LEXIS 25415, 2008 WL 920354, at

*4 (S.D. Ohio Mar. 31, 2008).

       In any event, assuming arguendo that Plaintiff’ second amended complaint meets

the minimum pleading requirements, Defendant Lawrence County Schools argues that

Plaintiff requests relief which is not authorized by law. As noted above, the PHSA

authorizes only “appropriate equitable relief” for failure to provide a timely notification of

the right to elect continuation coverage. 42 U.S.C. § 300bb-7. “Appropriate equitable

relief” under the PHSA “is to be narrowly construed[.]”Watson II, 409 F.Supp.2d at 895

(quoting Thomas, 351 F.3d at 108, n.5).

       Such relief does not include fines or attorney’s fees. Brett v. Jefferson Cnty.,

123F.3d 1429, 1435 (11th Cir. 1997); see also Mansfield v. Chicago Park Dist. Grp. Plan,

946F.Supp. 586, 595 (N.D. Ill. 1996). Nor does such relief include compensatory

monetary damages. See, e.g., Loizon v. Evans, 2020 U.S. Dist. LEXIS 161382, *12-14

(N.D. Ill. Sept. 3, 2020) (granting motion to dismiss for failure to state a claim because

requests for monetary compensation are “barred by the PHSA”); Lyons v. Bd. of Regents,

2015 U.S. Dist. LEXIS 310, *5-8 (E.D. Wisc. Jan. 5, 2015) (granting motion for judgment

on the pleadings because plaintiff’s claim for monetary compensation is “not cognizable

under 42 U.S.C. § 300bb-7”).

       Plaintiff argues she is entitled to restitution in the form of unreimbursed medical

expenses. (Doc. 131 Page Id # 1643) “Appropriate equitable relief” is narrowly construed

within the PHSA. Watson v. Cleveland Mun. School Dist., 409 F.Supp.2d 892, 897 (N.D.



                                              7
  Case: 1:18-cv-00893-SKB Doc #: 155 Filed: 03/25/21 Page: 8 of 9 PAGEID #: 1806




Ohio 2005). Such relief is limited to those remedies traditionally available at equity such

as injunction, mandamus, and equitable restitution. Id. citing Thomas v. Town of

Hammonton, 351 F.3d 108, n.5 (3rd Cir. 2003). Therefore, to the extent Plaintiff’s Sixth

Claim of her Second Amended Complaint seeks non-equitable damages, such requests

are improper and must be dismissed.

       Plaintiff’s argument that she is entitled to restitution in the form of unreimbursed

medical expenses is unavailing. Notably, in making her argument Plaintiff relies on facts

outside the four corners of her Complaint. As detailed above, Plaintiff’s Second Amended

Complaint includes no allegations concerning her alleged damages.

       More importantly, even if considered by the Court, Plaintiff’s alleged damages as

stated in her Memorandum Contra, unreimbursed medical expenses, are not recoverable

under the PHSA as they are legal, not equitable. See Loizon, 2020 U.S. Dist. LEXIS

161382 at *12-13 (dismissing PHSA claim seeking “damages in the amount of extra

medical expenses and the increase in premiums that [plaintiff] incurred post-termination”).

The undersigned recognizes that Plaintiff also requests “such other relief to which she

may be entitled by law and equity” but she fails to identify the relief sought or allege any

specific damages suffered to support such a claim. Accordingly, Plaintiff’s claim against

Lawrence County Schools fails to state a claim for relief and is properly dismissed under

Fed. R. Civ. P. 12 (b)(6).

       C. Marsh & McLennan (Doc. 126)

       Defendant Marsh & McLennan Agency LLC (“MMA”), also seeks dismissal of

Plaintiff’s claims. In this regard, MMA adopts and incorporates by reference the separate

Motions to Dismiss filed by Defendant Chard Snyder and Defendant Lawrence County



                                             8
  Case: 1:18-cv-00893-SKB Doc #: 155 Filed: 03/25/21 Page: 9 of 9 PAGEID #: 1807




For the reasons set forth in those Motions to Dismiss, MMA argues that it is also entitled

to have the claims dismissed against it with prejudice. The undersigned agrees.

       Accordingly, for the reasons outlined above, Plaintiff’s claims against MMA also

fail to state a claim for relief and are properly dismissed under Fed. R. Civ. P. 12 (b)(6).

       III. Conclusion

       In light of the foregoing, Defendants’ motions to dismiss Plaintiff’s claims asserted

against them in the second amended complaint (Docs. 122, 125, 126) are GRANTED

and Plaintiff’s claims against Defendants Chard-Synder, Lawrence County Schools and

MMA are herein DISMISSED.

                                                         /s Stephanie K. Bowman
                                                         Stephanie K. Bowman
                                                         United States Magistrate Judge




                                              9
